NO. 07-07-0432-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 14, 2007

______________________________


JOE CHRISTIAN SALAZAR, 

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant

v.

THE STATE OF TEXAS,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee

_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NO. 55146-C; HON. ANA ESTEVEZ, PRESIDING

_______________________________
Â 
Abatement and Remand

_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
Â Â Â Â Â Â Â Â Â Â Joe Christian Salazar (appellant) filed a notice of appeal from his conviction for
burglary of a building on October 19, 2007.  On October 11, 2007, the trial court filed its
certification representing that appellant has the right of appeal.  However, the appellate
record reflects that appellant failed to sign the certification pursuant to Texas Rule of
Appellate Procedure 25.2(d) which requires the certification to be signed by appellant and
a copy served on him.

Â Â Â Â Â Â Â Â Â Â Consequently, we abate the appeal and remand the cause to the 251st District
Court of Potter County (trial court) for further proceedings.  Upon remand, the trial court
shall take such action necessary to secure and file with this court a certificate of right to
appeal that complies with Texas Rule of Appellate Procedure 25.2(d) by January 14, 2008. 
 Should additional time be needed to perform these tasks, the trial court may request same
on or before January 14, 2008.
Â Â Â Â Â Â Â Â Â Â It is so ordered.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Per Curiam
Do not publish.Â 
Â 
Â 

xception Locked="false" Priority="70" SemiHidden="false"
   UnhideWhenUsed="false" Name="Dark List Accent 1"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-00479-CR
Â 
IN THE COURT OF APPEALS
Â 
FOR THE
SEVENTH DISTRICT OF TEXAS
Â 
AT
AMARILLO
Â 
PANEL C
Â 

JULY
26, 2011
Â 

Â 
CHRIS ALLEN MCLAIN, APPELLANT
Â 
v.
Â 
THE STATE OF TEXAS, APPELLEE 

Â 

Â 
 FROM THE 242ND DISTRICT COURT OF
HALE COUNTY;
Â 
NO. A18122-0908; HONORABLE EDWARD LEE SELF, JUDGE

Â 

Â 
Before QUINN,
C.J., and HANCOCK and PIRTLE, JJ.
Â 
Â 
ON MOTION
TO DISMISS
Appellant,
Chris Allen McLain, filed Notice of Appeal to appeal a judgment of conviction
for the offense of possession of a controlled substance entered after
revocation of appellantÂs community supervision, and sentence of four yearsÂ
incarceration.Â  AppellantÂs appointed
counsel filed an Anders brief and motion to withdraw.Â  However, appellant has now filed a motion to
dismiss his appeal.
Because
the motion meets the requirements of Texas Rule of Appellate Procedure 42.2(a)
and this Court has not delivered its decision prior to receiving it, the motion
is hereby granted and the appeal is dismissed.Â 
Having dismissed the appeal at appellant=s request, no motion for rehearing will be entertained and
our mandate will issue.
Â 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Mackey
K. Hancock
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Justice




Â 
Do
not publish.Â  
Â